Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is dated this 16th day of
April, 2012 (the “Execution Date”) but effective the 9th day of August, 2011
(the “Effective Date”), by and between CytoDyn Inc., a Colorado corporation
(“Company”) and Kenneth J. Van Ness (“Executive”). The Company is a
biotechnology company (concept company) that is developing pharmaceutical
products to be marketed by one or more pharmaceutical marketing companies in a
highly competitive field. In consideration of the promises and covenants herein
exchanged and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Employment. The Company hereby agrees to continue to employ Executive, and
Executive hereby agrees to continue his employment with the Company, as the
Company’s Chief Executive Officer, subject to the terms and conditions of this
Agreement.

2. Duties. The Executive shall serve as the President and Chief Executive
Officer of the Company and shall have and exercise responsibility for overseeing
and actively participating in all aspects of the Company’s business affairs,
including, without limitation, the overall management and performance of the
Company’s business and development and exploitation of its science, and such
other similar or related duties customarily performed by a President and Chief
Executive Officer or as may be assigned to the Executive from time to time by
the Board of Directors of the Company (the “Board”). The Executive shall devote
all his working time, attention and energies to the business and affairs of the
Company (excluding any vacation and sick leave to which the Executive is
entitled), render such services to the best of his ability, and use his best
efforts to promote the interests of the Company; provided, that it shall not be
a violation of this Agreement for the Executive to (i) serve on up to three
corporate, civic or charitable boards or committees, (ii) deliver lectures or
fulfill speaking engagements or (iii) manage personal investments, so long as
such activities do not interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this Agreement
or create a conflict of interest for the Company. For purposes of this
Agreement, references to the “Board” include any authorized committee of the
Board. In connection with his employment by the Company, the Executive shall be
based in Tampa, Florida, except for travel reasonably necessary in connection
with the Company’s business. Executive shall at all times report directly to the
Board during the term of his employment with the Company as the President and
Chief Executive Officer.

3. Commencement. The employment relationship pursuant to the Agreement commenced
on the Effective Date and will continue as provided herein unless and until
terminated by either party pursuant to Section 8 of this Agreement (the “Term”).

4. Compensation and Benefits.

(a) Salary. Beginning with the Effective Date, Executive will be paid an
annualized salary of $398,000 (the “Salary”), payable in accordance with the
standard payroll policies of the Company, less all withholdings required by law.
The Company shall, as promptly as possible after the Execution Date, pay
Executive in a lump sum (less all withholdings required by law)



--------------------------------------------------------------------------------

the difference between the salary actually paid to Executive since the Effective
Date computed on an annualized basis and the salary stated herein due Executive
for that period, computed on an annualized basis. The Compensation Committee
shall review Executive’s job performance annually and Executive may be eligible
for a merit increase, upon the recommendation, if any, by the Compensation
Committee for evaluation by the Board, with any such proposed increase to be
reviewed and approved by the Board.

(b) Bonus. In addition to Salary, beginning with calendar 2012, Executive will
be eligible to earn an incentive bonus which bonus will be based upon
achievement of targeted annual performance goals (the “Goals”) to be recommended
by the Compensation Committee and approved by the Board. The Compensation
Committee shall receive input from Executive prior to adopting and recommending
Goals to the Board, but such input shall not be binding upon the Compensation
Committee in determining the Goals to be recommended to the Board. The
Compensation Committee and the Board shall adopt measurable criteria for
determining achievement of the Goals. Executive shall receive an incentive bonus
of 50% of Salary if he achieves the Goals and 100% of Salary for significantly
exceeding the Goals (as “significantly” is defined by the Board). The Executive
shall immediately provide his proposed 2012 targeted annual performance goals to
the Compensation Committee which shall consult with Executive in establishing
the Goals to be recommended to the Board for adoption. Following 2012, Executive
shall provide his desired Goals for each subsequent calendar year during the
first 30 days of each such calendar year and the Compensation Committee and the
Board shall aspire to adopt Goals by no later than the end of the first calendar
quarter of such calendar year. Any bonuses earned for any year shall be paid to
the Executive no later than March 15 of the following year.

(c) Fringe Benefits. During the Term, the Company shall make available to the
Executive such benefits and perquisites as are generally provided by the Company
to its other senior management employees, including but not limited to
eligibility for participation in any group life, medical, health, dental,
disability or accident insurance, pension plan, 401(k) savings and investment
plan, profit-sharing plan, employee stock purchase plan, incentive compensation
plan or other such benefit plan or policy, if any, which may presently be in
effect or which may hereafter be adopted by the Company for the benefit of its
employees generally, in each case subject to and on a basis consistent with the
terms, conditions and overall administration of such plan or arrangement.

(d) Sick Pay and Vacation Leave. Executive shall be entitled to a total of four
(4) weeks vacation time, at full salary, during each full fiscal year. Executive
shall accrue, use, carry-over and/or forfeit his vacation as follows:
(i) vacation time may be used at any time (subject to coordination of schedules
noted below) but shall be deemed to accrue on a prorata basis over the course of
the Company’s fiscal year (June 1 through May 31); for example, from December 1
through May 31, two (2) full weeks of vacation time shall be deemed to have
accrued if Executive is employed during such period; (ii) Executive shall
coordinate with the Chairperson of the Compensation Committee before scheduling
vacation to ensure that the other executive employees of the Company will be
available to handle Executive’s duties during his vacation; Executive
understands that he will be “on-call” during his scheduled vacation period and
may be required to resume his duties and end his vacation prematurely,
(iii) Executive may carry-over a maximum total of two (2) weeks of accrued but
unused vacation time from one calendar year to the next year, but any accrued
but unused vacation time in excess of two (2) weeks at the end of a calendar
year shall be deemed forfeited as of December 31 of such year, unless such
forfeiture is waived by the Compensation Committee.



--------------------------------------------------------------------------------

In the event Executive’s employment with the Company is terminated, for any
reason, the Company will pay Executive for any accrued but unused vacation
accrued as of the date of such termination, subject to a maximum of three
(3) weeks of accrued but unused vacation time. For example, three (3) weeks of
vacation time would be payable in the event two (2) weeks of accrued but unused
vacation time was carried over from 2012 to 2013, and Executive separated from
employment on April 1, 2013 without having used any vacation during 2013.
Executive shall record and report his use of vacation time to the chair of the
Compensation Committee.

(e) Non-qualified Stock Option Grant. Pursuant to an August 4, 2011 meeting of
the Board, the Board approved the grant to Executive, effective as of August 9,
2011, of a non-qualified stock option to purchase up to 1,500,000 shares of the
Company’s common stock at an exercise price of $2.00 per share, which was the
Company’s stock price at the close of business on August 9, 2011. The options
will vest at 5 p.m. (Eastern time) as follows: 25% or 375,000 on August 8, 2012;
25% or 375,000 on August 8, 2013; with the remaining 750,000 in equal
installments of 93,750 in each case on November 8, 2013, February 8, 2014,
May 8, 2014, August 8, 2014, November 8, 2014, February 8, 2015, May 8, 2015,
and August 8, 2015, provided that Executive is employed on each such vesting
date and no event of Cause, as that term is defined in paragraph 8(d) below,
exists on such date or dates. All options expire no later than the close of
business on August 8, 2016 (the “Expiration Date”), and such grants are also
subject to the other terms and conditions of the CytoDyn Inc. Stock Option Award
Agreement entered into between the Company and the Executive concurrently
herewith related to the above mentioned options.

(f) Taxes and Reporting Requirements. The Company shall comply with applicable
laws regarding the withholding and remittance of necessary Social Security and
other withholding taxes on amounts paid to and benefits received by Executive
hereunder.

(g) Indemnification. During Executive’s service with the Company as an employee
(i) Executive will be entitled to indemnification as is provided in the
Certificate of Incorporation (which term refers to the Company’s charter as in
effect from time to time, however designated) and/or Bylaws of the Company, or
by written agreement as is provided by the Company to other officers of the
Company at the level of Vice President or above, or, as relevant, to members of
the Board as to Executive’s service on the Board, if applicable subsequently,
and, (ii) to the extent not provided under such Certificate of Incorporation or
Bylaws or otherwise by written agreement with the Company, the Company will
indemnify Executive and hold Executive harmless against and/or will advance on
Executive’s behalf, as relevant, any commercially reasonable and necessary legal
fees and costs or other commercially reasonable and necessary expenses of
Executive’s other professional advisors, experts or similar personnel, arising
from any legal or equitable action against Executive related to Executive’s
service to the Company as an employee except in any such action claiming a
breach by Executive of any of Executive’s obligations to the Company or where
there is reason for the Board to believe that Executive intentionally violated
the law or engaged in serious malfeasance or misfeasance. The Company shall also
provide the Executive such coverage under any directors and officers liability
policies it maintains as is provided to its other senior management employees.



--------------------------------------------------------------------------------

5. Miscellaneous Business Expenses. The Company will reimburse Executive for
such ordinary, reasonable and necessary business expenses as are incurred by
Executive on behalf of the Company with the prior approval of the Chief
Financial Officer of the Company, which reimbursement shall be made in
accordance with the Company’s policies and procedures as are now, or may
hereafter be, in effect.

6. Restrictive Covenants of Executive.

(a) Confidentiality and Non-Disclosure Covenant. Executive acknowledges that he
will be employed in a position of trust and confidence. The Company and
Executive recognize that to maintain the Company’s position in the market and
protect its confidential and propriety information regarding its science, and
the high level of products and services planned to be offered to the Company’s
customers, all of which benefit both the Company and Executive economically, the
Company will need to maintain the trade secrets and other confidential
information which Executive has learned and will learn in the Company’s employ,
including without limitation, trade secrets, business and financing strategies,
structures and pricing practices, marketing strategies, the identity of
customers and potential customers, licenses, patents, copyrights, know-how and
any and all other proprietary, non-public information which affords the Company
an opportunity to gain an advantage over its competitors (collectively,
“Confidential Information”). Executive hereby covenants and agrees that
Executive will not use or disclose any Confidential Information of the Company
for any reason without the prior express written consent of the Board, except as
may be required to perform Executive’s duties hereunder. The term “Confidential
Information” shall not be deemed to include any information which: (i) was in
the public domain as of the date of this Agreement; or (ii) becomes generally
available to the public after the date hereof (other than by unauthorized
disclosure by Executive). The obligations under this Agreement shall remain in
effect and apply for each bit of information for so long as such information
remains Confidential Information. The obligations under this Agreement are in
addition to those set forth in an Employee Inventions and Assignment and
Non-Disclosure Agreement between the parties, with both such agreements to be
construed to provide the Company with the greatest protection available at law.

(b) Covenants Against Competition and Solicitation. To reduce the cost to the
Company of monitoring and enforcing the compliance of Executive with the
confidentiality obligations contained in Section 6(a) of this Agreement, to
protect the goodwill developed during Executive’s employment with the Company,
and as a material inducement to the Company to enter into this Agreement,
Executive further agrees that he will not do any of the following, either
directly or indirectly, anywhere within the Territory, during his employment by
the Company and for a period of twenty-four (24) months thereafter (the
“Prohibited Period”) irrespective of the reason for the end of his employment,
without the prior written consent of the Board of the Company:

(i) So long as Executive has not ended his employment because of subparagraph C
of a Constructive Termination Event (as defined in Section 8(d) below) (in which
event this subparagraph (i) of this Section 6(b) shall not apply), either for
himself or for any other person, firm, corporation or entity that is engaged in
the development, manufacture, production or marketing of biotechnology products
that are competitive or could be competitive with the Company’s products, or are
under development or being considered for development by



--------------------------------------------------------------------------------

the Company during Executive’s employment, (A) solicit or make sales of products
or services which compete with the products or services offered by or under
development by the Company or its Affiliates from or to any person or entity
that was a customer or identified prospective customer of the Company or its
Affiliates at any time within two (2) year prior to the date of termination of
Executive’s employment with the Company or (B) provide services as an owner,
employee, consultant, contractor, advisor or director similar to the services
provided by Executive to the Company or its Affiliates.

(ii) Attempt to divert the business of or otherwise interfere with the
relationship between the Company or its Affiliates and any of their suppliers,
distributors, customers, manufacturer, researcher or employees within the
Territory;

(iii) Induce, hire or solicit or seek to induce, hire or solicit for any other
organization any person or entity who is engaged with the Company or its
Affiliates as an employee, agent, independent contractor or otherwise seek to
have that person or entity end or modify his, her or its engagement with the
Company; or

(iv) Engage for his own benefit or for the benefit of any other person or
entity, in any activity in which it could be reasonably anticipated that
Executive would be required or expected to use or disclose Confidential
Information of the Company or its Affiliates.

Each of the foregoing shall be deemed separate and independent covenants and
severable if any court of competent jurisdiction were to view any one or more of
such covenants as unenforceable in accordance with 6(f).

In addition to the covenants expressed above, and as a separate covenant to
protect the Company’s interests, Executive further agrees that for a period of
two (2) years following the end of Executive’s employment, he will not, either
directly or indirectly, alone or in combination, as a proprietor, officer,
employee, partner, shareholder, consultant, owner, lender or otherwise, render
services to or participate in the affairs of any business which has under
development or is marketing, selling or otherwise providing products or services
anywhere in the Territory in competition with any Company products or services
being provided or offered (or planned to be offered and known to the Executive)
at the time Executive’s employment with the Company ends and as to which
activities (a) Executive would be reasonably likely to invoke or disclose the
Company’s Confidential Information or goodwill, or (b) Executive reasonably
would be required to assume or perform duties that are the same or substantially
similar to duties which the Executive assumed or performed for the Company.

(c) Definition of “Territory” and “Affiliate”. “Territory” shall mean the United
States of America, and those areas outside the United States, if any, where the
Company has sought protection for its intellectual property during Executive’s
employment. “Affiliate” means a business entity controlled by the Company or the
Company’s parent company if there is one at that time. The parties acknowledge
and agree that the Company’s (and its Affiliate’s) development, and proposed
marketing and distribution channels and zones (including potential distributors
and representatives) will extend, and are reasonably likely to continue to grow,
throughout the Territory.



--------------------------------------------------------------------------------

(d) Reasonableness of Covenants. The parties acknowledge and agree that the
temporal, geographic and other limitations contained in this Section 6 are
reasonable and necessary for the proper protection of the Company and its
Affiliates. Executive further acknowledges that, in the event of the end of his
employment with the Company, his skills and experience are such that he can
obtain employment without soliciting the Company’s customers or engaging in
activity forbidden by this Agreement and that the Company’s enforcement of a
remedy by way of injunction will not prevent him from earning a livelihood.

(e) Remedies for Breach. Executive acknowledges that the Company’s remedy at law
for any breach of Executive’s obligations under this Section 6 would be
inadequate and specifically agrees that, in the event of such a breach or
threatened breach, notwithstanding Section 11 of this Agreement, the Company
shall be entitled to injunctive relief against him, without the necessity of
proof of actual damage or the posting of a bond, in addition to any other
remedies available at law or in equity, including compensatory damages incurred
by the Company as a result of such violation (including costs, expenses and
reasonable attorneys’ fees) and the right to set off in enforcing any of its
rights under this Section 6.

(f) Modification. In the event that any term, provision or covenant contained in
this Section 6 is found to be unreasonable or unenforceable, but would be valid
and enforceable if any part thereof were deleted or otherwise modified, then the
parties expressly agree that a court may limit the application of, or modify any
such term, provision or covenant and proceed to enforce such term, provision or
covenant as so limited or modified. It is the intent of the parties that the
Executive shall be bound and restricted by the restrictions herein contained to
the fullest extent permitted by law.

(g) Executive agrees that the Company may assign its rights under this Section 6
to any assignee, or to any successor of the Company or its Affiliates.

7. Confidential Information and Inventions Assignment. Executive acknowledges
that, as an employee of the Company, he will have access to certain Company
Confidential Information and may, during the course of his employment, develop
certain information or inventions, which will be the property of the Company. To
protect the interest of the Company, Executive has previously signed and
delivered the Company’s standard Employee Inventions Assignment and
Non-Disclosure Agreement which is incorporated herein by reference.

8. Termination.

THE EXECUTIVE AGREES AND UNDERSTANDS THAT THE EXECUTIVE IS EMPLOYED AT-WILL, AND
THAT NOTHING IN THIS AGREEMENT SHALL CHANGE THIS AT-WILL STATUS OR CONFER ANY
RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT
INTERFERE IN ANYWAY WITH THE COMPANY’S RIGHT TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE. THE PARTIES HAVE AGREED UPON
CERTAIN FINANCIAL BENEFITS THAT WILL BE PROVIDED TO EXECUTIVE UPON CERTAIN
CIRCUMSTANCES ASSOCIATED WITH EXECUTIVE’S SEPARATION OF EMPLOYMENT.



--------------------------------------------------------------------------------

(a) Termination on Death or Disability. The Company shall terminate Executive’s
employment without penalty or continued payment of any Salary or other
compensation to Executive upon Executive’s death, or upon a determination by the
Company’s Board that the Executive has suffered a Disability. For purposes of
this Agreement, the term “Disability” means that, for physical or mental
reasons, Executive is unable to perform the essential functions of his duties
for no less than 90 days in any 6 month period as determined by the Board in
good faith.

(b) Termination by the Company (With or Without Cause). The Company may
terminate Executive’s employment (other than for death or Disability, where
(a) above exclusively applies) under the following circumstances, provided any
such termination complies with any of the following:

(i) For Cause. Upon a determination of Cause (as defined in Section 8(d) below),
the Company may terminate Executive immediately without penalty or continued
payment of any Salary or other compensation to Executive, except accrued and
unpaid salary or bonuses to the of date termination and any previously incurred
expenses that are reimbursable pursuant to Section 5 of this Agreement.

(ii) Without Cause or Constructive Termination Event Not Associated with Change
in Control. In the event the Company terminates Executive without Cause or
Executive terminates due to a Constructive Termination Event described in
Section 8(d), the Company shall (I) continue to pay Executive his Salary for the
hundred twenty (120) days (the “Transition Period”) following notice of such
termination if Executive otherwise complies with his continuing obligations
under this Agreement, and (II) following the end of the Transition Period, and
subject to Section 8(f), pay a severance benefit in an amount equal to the
greater of (A) a year’s Salary the Executive is then receiving or (B) the
difference between the total Salary (at the then current Salary) Executive would
have been paid had employment continued for three (3) full years from the
Effective Date and the amount of Salary Executive has received and is due as of
the date of termination. The Board may allow Executive to continue his
employment to assist in the transition to a new chief executive officer but in
either case the Executive shall continue to receive his Salary during the
Transition Period only if he is available to the Board as it directs during such
Transition Period. Except as otherwise provided in Section 9, such severance
benefit described in this subparagraph shall be paid over the next ensuing 12
months in accordance with the Company’s customary payroll practices. In
addition, if the Company terminates Executive without Cause or Executive
terminates due to a Constructive Termination Event other than the one in
Section 8(d)(ii)(C), the Prohibited Period under Section 6(b) shall be six
(6) months from the date of termination of Executive’s employment. The severance
benefits provided by the subparagraph (ii) shall cease to apply after three full
years from the Effective Date, and if Executive is still employed as of June 8,
2014, the Company has not given Executive written notice no less than sixty
(60) days before August 9, 2014, that the Company wishes to continue Executive’s
employment then his employment shall terminate on August 8, 2014. Otherwise,
Executive’s employment shall continue thereafter until a party terminates this
Agreement as provided herein, and the rest of Section 8 contains the applicable
procedures and payments that apply to any such subsequent termination.



--------------------------------------------------------------------------------

(iii) Without Cause or Constructive Termination Event Following Change in
Control. If, within a two-year period following a Change in Control of the
Company, the Company terminates Executive without Cause or Executive terminates
due to a Constructive Termination Event, the Company shall (I) pay to Executive
any accrued and unpaid Salary or bonuses to the date of termination and any
previously incurred expenses that are reimbursable pursuant to Section 5 of this
Agreement, (II) continue to pay Executive for the Transition Period following
notice of such termination if Executive otherwise complies with his continuing
obligations under this Agreement and (III) following the end of the Transition
Period pay a lump sum severance benefit equal to the sum of (A) the greater of
(i) one times the Executive’s annual Salary then in effect as of the date of
termination (but disregarding any reduction in Salary that triggered the
Constructive Termination Event), or (ii) if the termination was effective before
August 9, 2013, the amount referred to in Section 8(b)(ii)(II)(B) (but
disregarding any reduction in Salary that triggered the Constructive Termination
Event), and (B) fifty percent (50%) of the Executive’s Salary.

(iv) If any of the payments due Executive related to a Change in Control of the
Company becomes subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), such benefits shall
(A) be reduced such that the total value of such payments is one dollar less
than the “excise parachute tax threshold” defined in Section 280(G) of the Code
so that the benefits are not subject to such excise tax or (B) shall not be
reduced and shall be paid to the Executive in the full amount provided
hereunder; the application of options (A) or (B) in this subparagraph to be
controlled by a determination, based upon the Executive’s providing an estimate
of his income for the applicable year, of whether Executive will receive the
most value after any applicable excise taxes and income tax are payable by the
Executive are taken into account. If the Executive fails to promptly provide
such estimate, option (A) of this subparagraph shall apply.

(v) Cessation of Business. Notwithstanding the foregoing or anything to the
contrary contained herein or in any other agreement between the parties, the
Company shall have the right to terminate Executive immediately upon notice in
the event the Company ceases or otherwise closes its business operations. In
such event, the parties agree that the Company shall be under no obligation to
pay nor shall Executive be entitled to any severance benefit, and Executive
shall not be bound by any restrictive covenants set forth in Section 6(b) above.

(c) Termination by Executive. Notwithstanding any other provision of this
Agreement, Executive shall have the right to terminate this Agreement only
(i) after a minimum of one hundred twenty (120) days advance written notice to
the Board (unless the Board thereafter agrees to a shorter period), or (ii) the
day after the end of a cure period after Executive has given the Company notice
of a Constructive Termination Event that is not cured by the Company in
accordance with Section 8(d) below.

(d) Certain Defined Terms. (i) “Cause” means a termination after a determination
by the Company’s Board that Executive’s employment be terminated because of:
(A) Executive’s failure or refusal to comply in any material respect with lawful
policies, standards or regulations of the Company substantiated by documented
evidence and after considering any additional or countervailing evidence
furnished by Executive after reasonable notice and opportunity to do so; (B) a
violation by Executive of a federal or state or local law or regulation
applicable to the



--------------------------------------------------------------------------------

business of the Company; (C) Executive’s prior or current conviction of, or plea
of no contest to, a felony under the laws of the United States or of any State
or misdemeanor involving theft or dishonesty; (D) Executive’s fraud or
misappropriation of property belonging to the Company or any of its Affiliates,
including its Confidential Information; (E) a breach in any material respect by
Executive of the terms of any restrictive covenant, confidentiality, invention
assignment or proprietary information agreement Executive has with the Company
or with a former employer, (F) Executive’s failure to perform satisfactorily his
duties after having received written notice from the chair of the Compensation
Committee of such failure and at least thirty (30) business days to cure such
failure, provided that Executive shall have commenced a cure within ten
(10) business days after notice was given, (G) Executive’s illegal use of drugs
or habitual drunkenness or substance abuse, (H) Executive’s intentional or gross
misconduct or gross negligence in connection with the performance of Executive’s
duties for the Company, or (I) Executive’s conduct that subjects the Company to
embarrassment or loss of reputation. (ii) “Constructive Termination Event” means
the end of employment by Executive directly and proximately caused by one of the
following, provided that the Executive has first provided written notice of the
Company of the existence of such event within thirty (30) days after its initial
existence and the Company has not remedied such event within thirty (30) days
after the Executive’s written notice is received by the Company and the
Executive thereafter terminates his employment within sixty (60) days following
the notice of such event: (A) the Company’s removal of Executive as President or
Chief Executive Officer of the Company without Executive’s consent and/or
(B) material reduction in Executive’s duties as compared to Executive’s duties
as of the date of this Agreement; and/or (C) the Company’s failure to pay
Executive’s Salary or bonus when due, and/or (D) a reduction in Executive’s
Salary or opportunities for incentive compensation (e.g., failure to adopt
measurable Goals) unless similar reductions in salaries and incentive
compensation opportunities are applied to all of the Company’s executive
officers, and/or (E) without Executive’s consent the relocation of the Company’s
headquarters from the Tampa, Florida area or a requirement that Executive move
his current work location from headquarters, and (iii) “Change in Control” has
the meaning set forth in the Company’s 2004 Stock Incentive Plan.

(e) Payments After Termination. Upon Executive’s termination of employment for
any reason, all payments under this Agreement shall immediately cease except for
(i) unpaid accrued Salary (under Section 4(a) hereof) to date of termination;
(ii) any earned unpaid accrued bonus to which the Executive is entitled under
the terms of any bonus plan approved by the Board; (iii) accrued unpaid sick
leave/vacation as provided by Section 4(d) hereof; (iv) any severance amount
payable under this Agreement; and (v) any rights under COBRA (or any similar
law) to continuation of health insurance coverage but only to the extent COBRA
(or any similar law) applies to the Company and requires such continuing
coverage and Executive elects such coverage and pays all premiums required for
such coverage (except those that by law must be paid by the Company).

(f) Except as set forth in subparagraph (A) of this (f), the Executive’s
entitlement to, and any payment of, severance benefits to Executive pursuant to
Sections 8(b)(ii), 8(b)(iii) and 8(b)(iv) are contingent upon (A) payment of a
severance benefit under Section (b)(ii) and (iv) (payments to be made under
8(b)(iii) are not affected by this subparagraph (A)) shall not be made except as
provided below if the effect of the payment would be to reduce the amount of the
Company’s Minimum Current Net Assets (determined on a monthly basis), as
hereinafter



--------------------------------------------------------------------------------

defined, below one million dollars ($1,000,000) and (B) (i) the Company
delivering a form of separation agreement to Executive (regardless of whether
such form is immediately acceptable to Executive) no later than fourteen
(14) days following the date Executive’s employment terminates; (ii) Executive
signing and delivering to the Company a separation agreement containing a
release by Executive of any and all claims against the Company and its
Affiliates and their officers, directors and employees (the “Release”) within
thirty (30) days following the later of the date on which the Executive receives
the Release or thirty (30) days following the date on which the Executive’s
employment terminates; (iii) the Release becoming effective and irrevocable by
the Executive; and (iv) if the period during which the Release may be delivered
to the Company spans more than one (1) calendar year, such payment shall not
commence until the second (2nd) calendar year. The Company’s failure to timely
deliver a form of separation agreement shall void only the requirements of
subparagraph (B) of this Section 8(f). The Minimum Current Net Assets is the sum
of the Company’s current assets less the Company’s current liabilities, as
determined by the Company’s outside certified public accountants based upon
generally accepted accounting principles, consistently applied. Notwithstanding
the limitation on payment in subparagraph (A) of this Section 8(f), such payment
will be reduced only to the extent that after such payment is applied the
Company’s Minimum Current Net Assets would equal or exceed one million dollars
($1,000,000). In the event any payment otherwise required to be paid is subject
to the limitation of subparagraph (A) of this Section 8(f) on a scheduled due
date (the “carryover amount”), the carryover amount will be payable as and when
the limitation hereunder would permit all or a portion of such carryover amount
to be paid and such carryover amount will be added to any other payment due
hereunder when all or a portion of it can first be paid.

9. Section 409A. With respect to the payments provided under Section 8(b)(ii)
upon termination of the Executive’s employment (the “Cash Severance Amount”),
the Executive’s employment shall be treated as terminated if the termination
meets the definition of “separation from service” as set forth in Treasury
Regulation Section 1.409A-1(h)(l). Notwithstanding anything to the contrary
contained in this Agreement, if (a) the Executive is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i), and (b) any
portion of any severance amount payable under Section 8(b)(ii) hereof does not
qualify for exemption from Section 409A of the Code under the short-term
deferral exception to deferred compensation of Treasury Regulation
Section 1.409A-1(b)(4) or any other basis for exemption under Treasury
Regulation Section 1.409A, then payments of such amounts that are not exempt
from Section 409A of the Code shall be made in accordance with the terms of this
Agreement, but in no event earlier than the first to occur of (i) the day after
the six-month anniversary of the Executive’s termination of employment, or
(ii) the Executive’s death. Any payments delayed pursuant to the prior sentence
shall be made in a lump sum on the first day of the seventh month following the
date of termination of the Executive’s employment, and the Company will pay the
remainder of such payments, if any, on and after the first day of the seventh
month following the date of termination of the Executive’s employment at the
time(s) and in the form(s) provided by the applicable section(s) of this
Agreement. Each payment of any severance amount payable under Section 8(b)(ii)
hereof shall be considered a “separate payment” and not one of a series of
payments for purposes of Section 409A of the Code. This Section 9 shall be
interpreted to apply to applicable Code and Regulations that are applicable to
this Agreement and the payments to be made hereunder so that if Section 409A no
longer remains applicable to this Agreement or the payments to be made hereunder
this Section shall cease to apply.



--------------------------------------------------------------------------------

10. Prior Agreements. Executive represents and warrants to the Company that
Executive is not subject to any prior agreement that would be breached by this
Agreement or which would otherwise restrict or potentially restrict Executive’s
ability to perform the services for the Company contemplated by this Agreement.
Executive represents and warrants that Executive will be able to fully perform
all his duties and obligations under this Agreement. Further, Executive
covenants and agrees that he has not (and will not) misappropriate any property
of any third party or disclose or use any confidential information of any third
party to or for the benefit Executive and/or the Company. Executive agrees to
indemnify the Company for any and all damages, costs, and expenses incurred by
the Company for his breach of this Agreement, including without limitation, a
breach of the representations in this Section, and Executive consents to the
Company withholding from any amounts due Employee the amount owed the Company
for such breach.

11. Resolution of Disputes. Except as otherwise provided herein, any disputes
arising under or in connection with this Agreement or in any way arising out of,
relating to or associated with Executive’s employment with the Company (or any
of its Affiliates) or the end of such employment (“Claims”) that Executive may
have against the Company (or any Affiliate) or that the Company or any of its
officers, directors, employees or agents of the Company (or any Affiliate) may
have against Executive, shall be resolved exclusively by binding arbitration by
a single arbitrator to be held in Tampa, Florida, in accordance with the rules
and procedures of the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (the “AAA”). The parties hereby agree to
expedite such arbitration proceedings to the extent permitted by the AAA.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The Claims covered by this Agreement include, but
are not limited to: claims for wages or other compensation due Executive; claims
for breach of any contract or covenant, express or implied; tort claims; claims
for discrimination, harassment and retaliation, including but not limited to
discrimination based on race, sex, sexual orientation, religion, national
origin, age, marital status, handicap, disability or medical condition or
harassment on any of those protected characteristics; claims by Executive for
benefits, except as excluded in the following paragraph; and claims for
violation of any federal, state or other governmental entity’s constitution,
statute, ordinance, regulation, or public policy, including retaliation and
“whistleblowing.” The Claims covered by this Agreement do not include claims for
workers’ compensation benefits or compensation; claims for unemployment
compensation benefits; claims based upon an employee pension or benefit plan,
the terms of which contain an arbitration or other non-judicial resolution
procedure (in which case the provisions of such plan shall apply); and claims
made by either the Company or Executive for injunctive and/or other equitable
relief regarding the covenants set forth in Sections 6, 7 and 8 of this
Agreement. Each party shall initially bear their own costs of the arbitration or
litigation, except that (a) if the Company is found to have violated any
material terms of this Agreement, the Company shall reimburse Executive for the
entire amount of reasonable and necessary attorneys’ fees incurred by Executive
as a result of the dispute in addition to the payment of any damages awarded to
Executive or (b) if Executive is found to have violated any material terms of
this Agreement, Executive shall reimburse the Company for the entire amount of
reasonable and necessary attorneys’ fees incurred by the Company as a result of
the dispute in addition to the payment of any damages awarded to the Company.
Executive and the Company agree that, in any lawsuit between them permitted by
this Section, the dispute will be resolved by the court sitting without a jury,
that is, Executive and Company hereby waive their rights to a jury trial in any
such proceedings.



--------------------------------------------------------------------------------

12. Notice. Any notice to be given hereunder shall be deemed to have been duly
given if delivered in person or by overnight courier services or if mailed by
registered or certified mail, return receipt requested, addressed to the
recipient at the recipient’s last known address. Any such notice, if mailed,
shall be deemed to have been received on the third (3rd) business day following
the date of mailing or on the date received by the recipient if delivered in
person or by overnight courier service. Any notice to the Company shall be sent
to:

Chief Financial Officer

CytoDyn, Inc.

110 Crenshaw Lake Road

Lutz, FL 33548

Any notice to Executive shall be sent to:

Mr. Kenneth J. Van Ness

17064 Comunidad De Avila

Lutz, FL 33548

Either party may change the address to which notice shall be given by providing
written notice of such change.

13. Governing Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Florida without
regard to conflicts of laws principles.

14. Assignment. This Agreement is assignable by the Company without further
consent of the Executive. This Agreement and the covenants as set forth herein
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company. Executive may not assign any of Executive’s rights or
delegate any of Executive’s duties under this Agreement.

15. Severability. If any word, clause, sentence or paragraph of this Agreement
is held to be invalid, it shall be considered severable and the remainder of the
Agreement shall be enforceable according to its terms.

16. Waiver. The waiver of any default or the failure to timely exercise any
right where an applicable period exists shall not be deemed a waiver of any
subsequent default or waiver of the right to exercise any other right.

17. Counterparts and Facsimiles. This Agreement may be executed simultaneously
in two or more counterparts each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument. The signature
page to this Agreement may be delivered by facsimile and the signatures thereon
shall be deemed effective upon receipt by the intended receiving party.



--------------------------------------------------------------------------------

18. Force Majeure. Neither of the Parties shall be liable to the other for any
delay or failure to perform hereunder, which delay or failure is due to causes
beyond the control of said Party including, but not limited to: acts of God;
acts of the public enemy; acts of the United States of America or any state,
territory or political subdivision thereof, or of the District of Columbia;
fires; floods; epidemics; quarantine restrictions; strikes and freight embargos.
Notwithstanding the foregoing provisions of this Section, in every case the
failure to perform must be beyond the control and without the fault or
negligence of the party claiming excusable delay.

19. Entire Agreement. This Agreement, the Employee Invention, Assignment and
Non-Disclosure Agreement and Stock Option Award Agreement represent the full and
complete understanding between Executive and the Company concerning the subject
matter described in this Agreement, there being no other oral agreements between
them regarding the subject matters covered by the above-described agreements.
Any and all other prior agreements, representations and understandings are now
superseded and replaced. This Agreement may not in any way be modified, nor may
any of its provisions be waived, except in a writing signed by an officer of the
Company authorized by the Board to amend this Agreement and Executive.

IN WITNESS WHEREOF, the parties have caused this Employment Agreement to be
executed on the date or dates set forth below, effective as of the date first
above written.

 

CYTODYN INC. By:  

/s/ Andrew T. Libby, Jr.

As its:  

Chief Financial Officer

Date:  

4/16/2012

/s/ Kenneth J. Van Ness

KENNETH J. VAN NESS

Date:  

4/16/2012